IN THE SUPREME COURT OF THE STATE OF NEVADA


TROY MOATS,                                              No. 81912
Petitioner,
vs.
THE EIGHTH JUDICIAL DISTRICT
COURT OF THE STATE OF NEVADA,
IN AND FOR THE COUNTY OF
CLARK; AND THE HONORABLE                                   FILED
ADRIANA ESCOBAR, DISTRICT
                                                            JAN 2 7 2022
JUDGE,
                                                           ELIZABETH A. BROWN
Respondents,                                             CLERT1PREME COURT
   and                                                  BY        CLERX
                                                             DEPUTY
TROY BURGESS,
Real Party in Interest.



                       ORDER DENYING PETITION

             This is an original petition for a writ of mandamus challenging
a district court order sustaining an objection to the discovery
commissioner's recommendation that the examination of real party in
interest's mental condition proceed under NRS 52.380.
             Petitioner Troy Moats argues that the district court manifestly
abused its discretion by sustaining real party in interest Troy Burgess's
objection to the discovery commissioner's report and recommendation
concluding that NRS 52.380 supersedes NRCP 35.
             The decision to entertain a writ petition is discretionary. Davis
v. Eighth Judicial Dist. Court, 129 Nev. 116, 118, 294 P.3d 415, 417 (2013).
We recently held that NRS 52.380 violates the separation of powers




                                                                 et7 - C.9.2 (act 7
         "                                    .•.
doctrine. See Lyft, Inc. v. Eighth Judicial Dist. Court, 137 Nev., Adv. Op.
86,   P.3d _, (2021). Because the district court concluded that NRCP
35 supersedes NRS 52.380, which was consistent with our holding in Lyft,
we decline to entertain Moats's petition. Accordingly, we
              ORDER the petition DENIED.




                            Q
                            Parraguirre
                                       -101".00641737

         ,

                             , J.                   Al4L-0
Hardesty                                       Stiglich


                              f                   LILIIAL4           J
Cadish                                         Silver


             Pieku                J.
Pickering                                      Herndon




cc:   Hon. Adriana Escobar, District Judge
      Hon. Linda M. Bell, Chief Judge
      H&P Law, PLLC
      Winner Booze & Zarcone
      Lincoln, Gustafson & Cercos
      Claggett & Sykes Law Firm
      The Powell Law Firm
      Eighth District Court Clerk




                                           2

                             .         .                •


                       le    •ssat                  ..M.144%,